EXHIBIT 10.42





USG CORPORATION

RESTRICTED STOCK UNITS AGREEMENT


WHEREAS, the “Grantee” is an employee of USG Corporation, a Delaware corporation
(the “Company”), or a Subsidiary;
WHEREAS, the Compensation and Organization Committee of the Board of Directors
of the Company (the “Committee”) has granted to the Grantee, and the outside
directors (as such term is used for purposes of Section 162(m) of the Code) of
the Board of Directors have ratified,
as set forth in the Award Summary on the Morgan Stanley Wealth Management
website on the “Date of Grant”, Restricted Stock Units (as defined in the Plan)
(the “RSUs”) pursuant to the USG Corporation 2016 Long-Term Incentive Plan (the
“Plan”), subject to the terms and conditions of the Plan and the terms and
conditions hereinafter set forth;


WHEREAS, Exhibit A to this Restricted Stock Units Agreement (this “Agreement”)
contains defined terms that are used in this Agreement with initial capital
letters, and other terms are defined in this Agreement for further use herein
with initial capital letters; and


WHEREAS, the execution of a Restricted Stock Units Agreement substantially in
the form hereof to evidence the RSUs has been authorized by a resolution of the
Committee.


NOW, THEREFORE, the Company and the Grantee agree as follows:







--------------------------------------------------------------------------------





1.
Payment of RSUs. The RSUs covered by this Agreement shall become payable to the
Grantee if they become nonforfeitable in accordance with Section 2, Section 3 or
Section 4 hereof.

2.
Vesting of RSUs. Subject to the terms and conditions of Sections 3, 4 and 5
hereof, the Grantee’s right to receive the Common Shares subject to the RSUs
shall become nonforfeitable as and to the extent set forth in the Award
Acceptance documentation on the Morgan Stanley Wealth Management website if the
Grantee remains continuously employed until such time as is set forth therein as
the Grantee’s Vest Date.

3.
Effect of Change in Control. In the event of a Change in Control prior to the
RSUs becoming nonforfeitable as provided in Section 2 above, and at a time when
the RSUs have not been forefeited, the RSUs covered by this Agreement shall be
treated in connection with such Change in Control as set forth in this Section
3. If the entity effecting the Change in Control Assumes the RSUs, Section 3(a)
shall apply. If the entity effecting the Change in Control does not Assume the
RSUs, Section 3(b) shall apply.

(a)
RSUs Assumed by Successor: If the RSUs that are outstanding at the time of a
Change in Control are Assumed by the entity effecting the Change in Control, the
RSUs shall become nonforfeitable and payable to the Grantee pursuant to Section
2 above. Subject to the following sentence, all of the RSUs that are outstanding
at the time of the Grantee’s termination of employment prior to the RSUs
becoming nonforfeitable and payable to the Grantee shall be forfeited.
Notwithstanding the preceding sentence, any RSUs that have not become
nonforfeitable and payable to the Grantee shall become nonforfeitable and
payable to the Grantee on the first to occur of the following events between the
date on which the Change in Control occurs (the “CIC Date”) and the end of the
time period referenced in Section 2 above:

(A)
the involuntary termination of the Grantee’s employment for reasons other than
Cause (as defined in Exhibit A);

(B)
the Grantee’s voluntary termination of employment for Good Reason (as defined in
Exhibit A); or

(C)
the termination of the Grantee’s employment due to the Grantee’s death or
Disability (as such term is defined in Exhibit A).

(b)
RSUs Not Assumed by Successor. If the RSUs that are outstanding at the time of a
Change in Control are not Assumed by the entity effecting the Change in Control,
such RSUs shall immediately become nonforfeitable and payable to the Grantee.



 

--------------------------------------------------------------------------------





4.
Effect of Death or Disability. Notwithstanding Section 2 above, if the Grantee’s
employment with the Company or a Subsidiary terminates due to the Grantee’s
death or Disability before the RSUs become nonforfeitable, at a time when the
RSUs have not been forfeited and before the occurrence of a Change in Control,
the RSUs covered by this Agreement shall immediately become nonforfeitable and
payable to the Grantee.

5.
Other Employment Terminations. Notwithstanding any other provision herein, in
the event that either (i) the Grantee’s employment shall, at a time when the
RSUs remain forfeitable, terminate in a manner other than any specified in
Section 3 or 4 above, or (ii) the Committee finds that the Grantee has engaged
in any fraud or intentional misconduct as described in Section 20 hereof, the
Grantee shall forfeit any RSUs that have not become nonforfeitable by such
Grantee upon such termination or finding, as applicable. RSUs shall be
considered to have been forfeited upon the event that causes such forfeiture and
shall not be considered to be outstanding thereafter.

6.
Form and Time of Payment of RSUs. Except as otherwise provided for in Section 9,
payment for the RSUs, after and to the extent they have become nonforfeitable,
shall be made in the form of Common Shares. Payment shall be made within ten
(10) days following the date on which the RSUs become nonforfeitable in
accordance with Section 2, Section 3 or Section 4 hereof. Upon and after payment
for any RSUs pursuant to this Section 6, such RSUs shall not be considered to be
outstanding. Notwithstanding the foregoing, if the event that causes the RSUs to
become nonforefeitable is a Change in Control that does not constitute a change
of control for purposes of Section 409A of the Code, then to the extent
necessary to comply with Section 409A of the Code, payment will be made on the
next date or event under the Agreement that constitutes a permissible payment
date or event under Section 409A of the Code. To the extent that the Company is
required to withhold federal, state, local or foreign taxes in connection with
the delivery of Common Shares to the Grantee or any other person under this
Agreement, the number of Common Shares to be delivered to the Grantee or such
other person shall be reduced (based on the Market Value per Share on the date
Common Shares are delivered to the Grantee) to provide for the taxes required to
be withheld, with any fractional shares that would otherwise be delivered being
rounded up to the next nearest whole share.

7.
Payment of Dividend Equivalents. From and after the Date of Grant and until the
earlier of (a) the time when Common Shares are delivered to the Grantee as
described in Section 6 or (b) the time when the Grantee’s right to receive
Common Shares upon payment of RSUs is forfeited, on the date that the Company
pays a cash dividend (if any) to holders of Common Shares generally, the Grantee
shall be entitled to a number of additional whole RSUs determined by dividing
(i) the product of (A) the dollar amount of the cash dividend paid per Common
Share on such date and (B) the total number of RSUs (including dividend
equivalents paid thereon) previously credited to the Grantee as of such date, by
(ii) the Market Value per Share on such date. Such dividend equivalents (if



 

--------------------------------------------------------------------------------





any) shall be subject to the same terms and conditions and shall be settled or
forfeited in the same manner and at the same time as the RSUs to which the
dividend equivalents were credited.
8.
RSUs Nontransferable. Neither the RSUs granted hereby nor any interest therein
or in the Common Shares related thereto shall be transferable other than by will
or the laws of descent and distribution prior to payment.

9.
Adjustments. Subject to Section 11 of the Plan, in the event of any change in
the aggregate number of outstanding Common Shares by reason of (a) any stock
dividend, extraordinary dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or (b)
any Change in Control, merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization or partial or complete liquidation, or other
distribution of assets, issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing, then the Committee shall adjust the number of RSUs then held
by the Grantee and the other terms of this award in such manner as to prevent
dilution or enlargement of the rights of the Grantee that otherwise would result
from such event. Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for any or all of the
Grantee’s rights under this Agreement such alternative consideration as it may
determine to be equitable in the circumstances, subject to the provisions of
Section 3 of this Agreement.

10.
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to the Grantee. This Agreement and the Plan shall be
administered in a manner consistent with this intent. Reference to Section 409A
of the Code is to Section 409A of the Internal Revenue Code of 1986, as amended,
and will also include any regulations or any other formal guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service. If the event triggering the right to payment under
this Agreement is the Grantee’s separation from service with the Company and its
Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
Grantee is a “specified employee” as determined pursuant to procedures adopted
by the Company in compliance with Section 409A of the Code, the date of payment
under Section 6 above shall be the first day of the seventh month after the date
of the Grantee’s separation from service or, if earlier, the date of the
Grantee’s death.

11.
No Right to Future Grants; No Right of Employment; Extraordinary Item. In
accepting the grant, the Grantee acknowledges that:  (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan and this



 

--------------------------------------------------------------------------------





Agreement; (b) the grant of the RSUs is voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted repeatedly in the past;
(c) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (d) the Grantee’s participation in the Plan is
voluntary; (e) the RSUs are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company, its
Affiliates and/or Subsidiaries, and which is outside the scope of the Grantee’s
employment contract, if any; (f) the RSUs are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (g) in the event that the Grantee is an employee of an
Affiliate or Subsidiary of the Company, the grant will not be interpreted to
form an employment contract or relationship with the Company; and furthermore,
the grant will not be interpreted to form an employment contract with the
Affiliate or Subsidiary that is the Grantee’s employer; (h) the future value of
the underlying Common Shares is unknown and cannot be predicted with certainty;
(i) no claim or entitlement to compensation or damages arises from forfeiture or
termination of the RSUs or diminution in value of the RSUs or the Common Shares
and the Grantee irrevocably releases the Company, its Affiliates and/or its
Subsidiaries from any such claim that may arise; and (j) notwithstanding any
terms or conditions of the Plan to the contrary, in the event of the involuntary
termination of the Grantee’s employment, the Grantee’s right to receive RSUs and
vest in RSUs under the Plan, if any, will terminate effective as of the date
that the Grantee is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of the involuntary termination of employment, the
Grantee’s right to vest in the RSUs after termination of employment, if any,
will be measured by the date of termination of the Grantee’s active employment
and will not be extended by any notice period mandated under local law.
12.
Employee Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Grantee’s personal data as described in this document by and among, as
applicable, the Company, its Affiliates and its Subsidiaries (the “Company
Group”) for the exclusive purpose of implementing, administering and managing
the Grantee’s participation in the Plan. The Grantee understands that the
Company Group holds certain personal information about the Grantee, including,
but not limited to, the Grantee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). The Grantee understands that Data may



 

--------------------------------------------------------------------------------





be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Grantee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any Common Shares acquired. The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan. The Grantee understands that the Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative. The Grantee understands,
however, that refusing or withdrawing the Grantee’s consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that the Grantee may contact the Grantee’s local human
resources representative.
13.
Continuous Employment. For purposes of this Agreement, the continuous employment
of the Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of (a) the transfer of the
Grantee’s employment among the Company and its Subsidiaries or (b) an approved
leave of absence.

14.
Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. In the event of any inconsistency between the provisions of this Agreement
and the Plan, the Plan shall govern. All terms used herein with initial capital
letters and not otherwise defined herein that are defined in the Plan shall have
the meanings assigned to them in the Plan. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the RSUs.

15.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent.

16.
Severability. Subject to Section 20, if any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or



 

--------------------------------------------------------------------------------





otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
17.
Successors and Assigns. Without limiting Section 8 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

18.
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal substantive laws of the State of Delaware, without giving
effect to any principle of law that would result in the application of the law
of any other jurisdiction.

19.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and the
Grantee acknowledges that by clicking on the “Accept” button on the Morgan
Stanley Wealth Management web page titled “Step 3: Confirm the Review/Acceptance
of your Award,” the Grantee agrees to be bound by the electronic execution of
this Agreement.

20.
Clawback. In accordance with Section 20(d) of the Plan, if the Committee has
determined that any fraud or intentional misconduct by the Grantee was a
significant contributing factor to the Company having to restate all or a
portion of its financial statement(s), to the extent permitted by applicable law
the Grantee shall: (a) return to the Company all RSUs and/or Common Shares that
the Grantee has not disposed of that were paid out pursuant to this Agreement;
and (b) with respect to any RSUs and/or Common Shares that the Grantee has
disposed of that were paid out pursuant to this Agreement, pay to the Company in
cash the value of such RSUs on the date such RSUs were paid out. The remedy
specified herein shall not be exclusive, and shall be in addition to every other
right or remedy at law or in equity that may be available to the Company.
Notwithstanding any other provision of this Agreement or the Plan to the
contrary, if this Section 20 is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement shall be deemed to be unenforceable due
to a failure of consideration, and the Grantee’s rights to the RSUs and/or
Common Shares that would otherwise be granted or paid under this Agreement shall
be forfeited. Further, notwithstanding anything in this Agreement to the
contrary, the Grantee acknowledges and agrees that this Agreement and the award
described herein (and any settlement thereof) are subject to the terms and
conditions of the Company’s clawback policy (if any) as may be in effect from
time to time specifically to implement Section 10D of the Securities Exchange
Act of 1934, as



 

--------------------------------------------------------------------------------





amended, and any applicable rules or regulations promulgated thereunder
(including applicable rules and regulations of any national securities exchange
on which the Common Shares may be traded) (the “Compensation Recovery Policy”),
and that this Section 20 shall be deemed superseded by and subject to the terms
and conditions of the Compensation Recovery Policy from and after the effective
date thereof.
 




 

--------------------------------------------------------------------------------





Executed in the name and on behalf of the Company at Chicago, Illinois as of the
[__] day of [______], [___].


    




USG CORPORATION                
                                    
_____________________________
Name:
Title:










The undersigned Grantee hereby accepts the award of RSUs evidenced by this
Restricted Stock Units Agreement on the terms and conditions set forth herein
and in the Plan.






____________________________
Name:




PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS.


 

--------------------------------------------------------------------------------





EXHIBIT A TO
USG CORPORATION
RESTRICTED STOCK UNITS AGREEMENT


This Exhibit A is attached to and forms a part of the USG Corporation Restricted
Stock Units Agreement, dated as of [________].


Solely for the purposes of this Agreement, the following terms shall be defined
as follows:


(A)
An award of RSUs shall be considered “Assumed” in connection with a Change in
Control if each of the following conditions is met:

(1)
The award of RSUs is converted into a replacement award that preserves the value
of such award at the time of the Change in Control;

(2)
the replacement award contains provisions for scheduled vesting and treatment on
termination of employment (including the definitions of Cause and Good Reason)
that are no less favorable to the Grantee than as set forth in this Agreement,
and all other terms of the replacement award (other than the security and number
of shares represented by the replacement awards) are substantially similar to,
or more favorable to the Grantee than, those set forth in this Agreement; and

(3)
the security represented by the replacement award, if any, is of a class that is
publicly held and widely traded on an established stock exchange.

(B)
“Base Pay” means the Grantee’s annual base salary rate as in effect from time to
time.

(C)
“Cause” shall mean that the Grantee shall have:

(1)
been convicted of a criminal violation involving fraud, embezzlement or theft in
connection with the Grantee’s duties or in the course of the Grantee’s
employment with the Company or any Subsidiary;

(2)
committed intentional wrongful damage to tangible or intangible property of the
Company or any Subsidiary; or

(3)
committed intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary.

For purposes of this Agreement, no act or failure to act on the part of the
Grantee will be deemed “intentional” if it was due primarily to an error in


 

--------------------------------------------------------------------------------





judgment or negligence, but will be deemed “intentional” only if done or omitted
to be done by the Grantee not in good faith and without reasonable belief that
the Grantee’s action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Grantee will not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Grantee a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the Committee then in office (excluding the
Grantee if the Grantee is then a member of the Committee) at a meeting of the
Committee called and held for such purpose, after reasonable notice to the
Grantee and an opportunity for the Grantee, together with the Grantee’s counsel
(if the Grantee chooses to have counsel present at such meeting), to be heard
before the Committee, finding that, in the good faith opinion of the Committee,
the Grantee had committed an act constituting “Cause” as herein defined and
specifying the particulars thereof in reasonable detail. Nothing herein will
limit the right of the Grantee or the Grantee’s beneficiaries to contest the
validity or propriety of any such determination.
(D)
“Disability” shall mean that the Grantee has suffered a total disability within
the meaning of the Company’s Long Term Disability Plan for Salaried Employees
and is “disabled” within the meaning of Section 409A(a)(2)(C) of the Code.

(E)
“Good Reason” shall mean the occurrence of any of the following events, and the
failure of the Company to remedy any of the following events within 10 calendar
days after receipt by the Company of written notice thereof from the Grantee:

(1)
a material diminution in the Grantee’s normal duties and responsibilities,
including, but not limited to, the assignment without the Grantee’s written
consent of any diminished duties and responsibilities which are inconsistent
with the Grantee’s positions, duties and responsibilities with the Company
immediately prior to a Change in Control, or a materially adverse change in the
Grantee’s reporting responsibilities or titles as in effect immediately prior to
the Change in Control, whether or not resulting from an act of the Company or
otherwise, or any removal of the Grantee from or any failure to re-elect the
Grantee to any of such positions, except in connection with the termination of
the Grantee’s employment for Disability, Retirement, or Cause or as a result of
the Grantee’s death or by the Grantee other than for Good Reason;

(2)
a reduction by the Company in the Grantee’s Base Pay as in effect on the Date of
Grant or as the same may be increased from time to time;



 

--------------------------------------------------------------------------------





(3)
a change in the Grantee’s Target Annual Direct Compensation that results in an
aggregate decrease in such Target Annual Direct Compensation in excess of ten
percent (10%);

(4)
the Company’s requiring the Grantee, without the Grantee’s written consent, to
be based anywhere other than within fifty (50) miles of the Grantee’s office
location immediately prior to the Change in Control, except for required travel
on the Company’s business to an extent substantially consistent with business
travel obligations immediately prior to the Change in Control;

(5)
the failure by the Company to continue in effect any investment plan, retirement
plan, savings plan, supplemental retirement plan, deferred compensation plan,
supplemental investment plan, life insurance plan, health and accident plan,
disability plan or other welfare benefit plan in which the Grantee was
participating at the time of the Change in Control (or plans providing the
Grantee with substantially similar benefits), the taking of any action by the
Company which would adversely affect the Grantee’s participation or materially
reduce the Grantee’s benefits or value under any of such plans or deprive the
Grantee of any material fringe benefit enjoyed by the Grantee at the time of the
Change in Control, or the failure by the Company to provide the Grantee with the
number of paid vacation days to which the Grantee was then entitled in
accordance with the Company’s normal vacation policy in effect on the date of
the Change in Control; or

(6)
the failure by the Company to obtain the assumption of the obligation to perform
any Change in Control Severance Agreement between the Company and Grantee by any
successor as contemplated in such Change in Control Severance Agreement.

(F)
“Retirement” shall mean the Grantee’s retirement under a retirement plan
(including, without limitation, any supplemental retirement plan) of the Company
or any Subsidiary, or the Grantee’s retirement from employment with the Company
or any Subsidiary after completing at least three years of continuous service
with the Company or any Subsidiary and attaining the age of 62. Without limiting
the generality of the foregoing, in no event shall “Retirement” include the
involuntary termination of the Grantee’s employment by the Company (i) for Cause
or (ii) without Cause if, as a result of such termination without Cause, the
Grantee becomes eligible to receive payments on account of such termination
under an employment agreement between the Grantee and the Company.



 

--------------------------------------------------------------------------------





(G)
“Target Annual Direct Compensation” means the sum of the Grantee’s Base Pay,
target annual incentive opportunity, and the annualized value of the most recent
long-term incentive award approved by the Committee prior to the Change in
Control. For purposes of measuring annualized long-term incentives, the awards
shall be measured on their date of grant using reasonable assumptions,
including, but not limited to, fair value principles such as those identified in
Financial Accounting Standards Board Accounting Standards Codification Topic
718; the value of such awards shall be annualized over the frequency of their
grant.





 